The act was constitutional. (Upham v. Supervisors Sutter County, 8 Cal. 379; Hobart v. Supervisors Butte County, 17 Cal. 23; Blanding v. Burr, 13 Cal. 343; Robinson v. Bidwell, 22 Cal. 379 ; People v. Hally, 49 Cal. 478.)
E. S. Lippitt and George Pearce, for the Respondents.
The plaintiff has not legal capacity to sue. (Art. 4, sec. 34, Constitution of the State; Hittell’s Digest, sec. 748; Hittell’s Digest, sec. 933.)
By the terms of the Act of March 23rd, 1874, the inhabitants of Petaluma, a municipal corporation, were to be taxed to purchase an agricultural park to be kept and used for annual exhi*198bitions of the agricultural and mechanical productions. This the Legislature cannot authorize: (Low v. Marysville, 5 Cal. 214; San Francisco v. S. V. W. W. 48 Cal. 493; Loan Association v. Topeka, 20 Wall. 655; Lowell v. City of Boston, 111 Mass. 454; 15 Am. Reports, 45.)
By the Court :
The Act of March 23rd, 1874, authorized the Trustees of the City of Petaluma to purchase an agricultural park, etc.
Such an act could not, perhapé, have been made mandatory. (People v. Lynch,, 51 Cal. 15.) But the objection does not apply to the law under consideration, which, in effect, is an amendment to the city charter, placing the discretion in the city authorities to make a certain purchase, and to assume a certain obligation. Such legislative power may be confided to a municipality proper. (Ex parte Wall, 48 Cal. 278.)
Under art. 4, sec. 34, of the Constitution of the State, deposit and loan associations may be formed which do not issue paper to circulate as money; and such are not ianhs within the prohibition of the Constitution, although they may be called hanhs.
Judgment reversed and cause remanded.